Citation Nr: 1115746	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-04 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable initial rating for organic erectile dysfunction.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1982 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his February 2007 substantive appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent October 2009 letter, the Veteran stated that he wished to withdraw his request for a hearing.  Hs hearing request is considered withdrawn.  

In December 2009 the Board remanded the matter for additional development.  The claim has been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.  

This matter was remanded by the Board for further development in December 2009.  Upon review, the Board finds the development insufficient because all of the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Specifically, the Board remanded the claim for a VA examination to determine whether the Veteran's penile deformity and/or Peyronie's disease is attributable to a service-connected disability, to include erectile dysfunction.  The February 2010 VA examiner diagnosed the Veteran with Peyronie's disease, but then determined that he could not say whether the Veteran's curvature of his penis or his Peyronie's diases were related to a service-connected disability without resorting to "mere speculation."  As support for this conclusion, the VA examiner stated that the exact causes of these diseases are unclear.

Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the Court recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements, his VA and private outpatient treatment records, and the medical literature in forming his medical opinion.  Thus, the Board finds that additional discussion by an examiner is necessary before a decision on the merits may be reached.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA  examination to ascertain the etiology of his currently diagnosed penile deformity and/or Peyronie's disease.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's currently diagnosed penile deformity and/or Peyronie's disease is related to his active military service, to include as due to any of his service-connected disabilities.  

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.  The rationale must consider the Veteran's lay history and comment upon it.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a Supplemental Statement of the Case (SSOC), and afford the appropriate period of time within which to respond thereto.


 (CONTINUED ON THE NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


